17‐3342
United States v. Levin

                              UNITED STATES COURT OF APPEALS
                                  FOR THE SECOND CIRCUIT

                                        SUMMARY ORDER

RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION
TO A SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND
IS GOVERNED BY FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS
COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR
AN ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY
CITING A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT
REPRESENTED BY COUNSEL.

       At a stated term of the United States Court of Appeals for the Second Circuit, held
at the Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New
York, on the 9th day of August, two thousand and nineteen.

Present:
                BARRINGTON D. PARKER,
                RICHARD C. WESLEY,
                DENNY CHIN,
                                 Circuit Judges.
          ______________________

          JEREMY LEVIN, LUCILLE LEVIN,

                                         Petitioners‐Appellants,

                         v.                                     17‐3342

          UNITED STATES OF AMERICA,

                                         Appellee.*
          ______________________




*   The Clerk of the Court is directed to amend the official caption as set forth above.
For Petitioners‐Appellants:               Suzelle M. Smith, Howarth & Smith, Los
                                          Angeles, CA.

For the Government:                       Michael D. Lockard, Daniel M. Tracer, Daniel B.
                                          Tehrani, Assistant United States Attorneys, for
                                          Geoffrey S. Berman, United States Attorney for
                                          the Southern District of New York, New York,
                                          NY.
       ______________________

       UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED,

AND DECREED that the judgment of the district court is AFFIRMED.

       We assume the parties’ familiarity with the matter and discuss the underlying facts

and law only as necessary to resolve the issues before us.

       The Petitioners‐Appellants Jeremy Levin and Dr. Lucille Levin are individuals

who obtained a terrorism‐related judgment in 2007 against the Islamic Republic of Iran.

See generally Levin v. Islamic Republic of Iran, 529 F. Supp. 2d 1 (D.D.C. 2007). In December

2009, the Government published notice on an official website that it was seeking the

forfeiture of property belonging to the Alavi Foundation, including the commercial

skyscraper 650 Fifth Avenue located in Midtown Manhattan. In 2015, the Levins filed a

claim asserting an interest in the same property.

       The United States District Court for the Southern District of New York (Forrest, J.)

dismissed the Levins’ claims on three grounds. We consider only the court’s conclusion

that the claim was untimely under Rule G(5) of the Supplemental Rules for Admiralty




                                             2
and Maritime. Our review is de novo. Pacheco v. Serendensky, 393 F.3d 348, 351 (2d Cir.

2004).

         We hold that the Levins’ claim was untimely under Rule G(5). Because the

Government provided adequate notice of its forfeiture suit on an official website, Rule

G(5) requires third‐party claimants interested in the same property to file a claim “no

later than 60 days after [the notice is published].” Supp. R. G(5)(a)(ii)(B). Describing the

similar requirements of Rule C(6), which also concerns responsive pleadings, we have

held that “[s]trict compliance with [Rule C(6)] is typically required.” United States v.

Amiel, 995 F.2d 367, 371 (2d Cir. 1993). The Levins have offered no compelling reason to

excuse their five‐year delay.

         The Levins additionally argue that the Terrorism Risk Insurance Act (“TRIA”)

preempts Rule G(5) in this action. They rely on § 201 of TRIA, which states that

“[n]otwithstanding any other provision of law, . . . the blocked assets of [a] terrorist party

(including the blocked assets of any agency or instrumentality of that terrorist party) shall

be subject to execution or attachment in aid of execution in order to satisfy [a] judgment

[against the terrorist party].” TRIA § 201(a), codified at 28 U.S.C. § 1610 note. But a

different issue is before us: whether the Levins can seek a distribution of property seized

by the Government. We do not understand TRIA § 201’s “notwithstanding” clause to

extend so far.




                                              3
      We have considered the Levins’ remaining arguments and find that they are

meritless. We AFFIRM the judgment of the district court.

                                              FOR THE COURT:
                                              Catherine O’Hagan Wolfe, Clerk




                                          4